Case vomet rs ument 8 Filed 07/11/19 Page 1 of 1

' . 1 ¢ ( RECEIVED
PRED S42 (Res 04/15] US. MARSHALS
' EASTERN OXLABOMA

UNITED STATES DISTRICT COURT ——~—agig eB 1S AM 9°57
for the /
EASTERN DISTRIC FOF ORLATIOMA

United States el Anericu
%,

Case Na, CR-19-19-RAW

THON ENLYN VANDAMM

Ovtianderut

ARREST WARRANT

To Amy authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United Stites magistrate judge without necessary deka
TEION EALYN VANDAMM .

whe is accused of an offense or violation based on the febowing document fled with the court:

*3 Indictment 7 Superseding bidichnent TG bnformation Cl Superseding information 17 Camaptaint
™ Probation Violation Petilion _ | Supervised Relvase Violation Petition C7 Miolation Notice LF Order of the Court
This offense is briefly described as follows: FILED ENTERED
a
Ci i Possession with fnteat ie Distribuig Cocaine 1 1 2019
TIMORE
CLE AT SS iSTRICT CQUAT

AK,
EISTRICT OF MARYLAND os sry

I ARRANT ISNOLEY:
PATRICK KREANEY. Clerk

Wick Bow

Plopnias Chovk

DATE: 62713-2019
Muskogee. Oklahoma

 

 

Relura

 

This warrant was received an tebe) 2] is] l { Jind Hie person was airesled un adutes | it | ci
.
ath retty auted sterted Balt moat, wAD .

Daiv: , 2a_

Arresting: atficer 's sapaature

Co cbthes (0 OO dear

Printed ace and Hie

 

 

 
